EXHIBIT 10.3
AMENDMENT NO. 1
TO
OMNIBUS AGREEMENT
     This AMENDMENT NO. 1 TO THE OMNIBUS AGREEMENT (this “Amendment”) is hereby
adopted effective as of November 25, 2009 by Martin Resource Management
Corporation, a Texas corporation (“MRMC”), Martin Midstream GP LLC, a Delaware
limited liability company (the “General Partner”), Martin Midstream Partners
L.P., a Delaware limited partnership (the “Partnership”) and Martin Operating
Partnership L.P. (the “Operating Partnership”). Capitalized terms used but not
defined herein are used as defined in the Omnibus Agreement, dated as of
November 1, 2002, by and among MRMC, the General Partner, the Partnership and
the Operating Partnership (the “Omnibus Agreement”).
     WHEREAS, MRMC, the General Partner, the Partnership and the Operating
Partnership entered into the Omnibus Agreement;
     WHEREAS, MRMC, the Partnership, the Operating Partnership and Cross Oil
Refining & Marketing, Inc., a Delaware corporation and a wholly owned subsidiary
of MRMC (“Cross”), have entered into that certain Amended and Restated
Contribution Agreement, dated as of November 25, 2009 (the “Contribution
Agreement”), whereby certain assets relating to Cross’ naphthenic lube refinery
will be sold to the Operating Partnership in consideration for common and
subordinated units in the Partnership (the “Cross Transaction”);
     WHEREAS, pursuant to the Contribution Agreement, MRMC must deliver on the
closing date of the Cross Transaction, this Amendment which revises the
definition of the term “Business” to include the refining of crude oil (the
“Amendment Purpose”);
     WHEREAS, MRMC, the General Partner, the Partnership and the Operating
Partnership wish to amend the Omnibus Agreement pursuant Section 6.8 of the
Omnibus Agreement to reflect the Amendment Purpose;
     WHEREAS, the Partnership, in accordance with Section 6.8 of the Omnibus
Agreement, has received the prior approval of the Conflicts Committee to agree
to amend the Omnibus Agreement, as reflected in the resolutions of the Conflicts
Committee dated November 4, 2009.
     NOW THEREFORE, in consideration of the premises and the covenants,
conditions, and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
MRMC, the General Partner, the Partnership and the Operating Partnership hereby
agree as follows:
Section 1. Amendment.
(a) Article I is hereby amended to amend and restate the following definitions:
     (i) “Assets” means the “Contributed Assets” as such term is defined in
(i) the Contribution Agreement, and (ii) the Cross Contribution Agreement.

 



--------------------------------------------------------------------------------



 



     (ii) “Business” means (i) providing marine and other transportation,
terminalling, refining, processing, distribution and midstream logistical
services for hydrocarbon products and by-products, including, without
limitation, the refining of crude oil into various grades and quantities of
naphthenic lubricants, distillates, asphalt flux and other intermediate cuts,
and (ii) manufacturing and marketing fertilizers and related sulfur-based
products.
     (iii) “Cross Contribution Agreement” means that certain Amended and
Restated Contribution Agreement, dated as of November 25, 2009, among the
Partnership, the Operating Partnership, MRMC and Cross Oil Refining & Marketing,
Inc.
Section 2. Ratification of the Omnibus Agreement. Except as expressly modified
and amended herein, all of the terms and conditions of the Omnibus Agreement
shall remain in full force and effect.
Section 3. Governing Law. This Amendment shall be subject to and governed by the
laws of the State of Texas, without regard to conflicts of laws principles.
Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Amendment by PDF or telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.
REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGES FOLLOW.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have executed this Amendment
on, and effective as of, the date first written above.

              MARTIN MIDSTREAM PARTNERS, L.P.
 
       
 
  By:   MARTIN MIDSTREAM GP L.L.C.,
 
      On behalf of itself and on behalf of Partnership
 
           as its General Partner

             
 
  By:   /s/ Ruben S. Martin    
 
      Ruben S. Martin, III    
 
      President and Chief Executive Officer    
 
           

              MARTIN OPERATING PARTNERSHIP L.P.
 
       
 
  By:   Martin Operating GP LLC,
 
      its general partner;

         
 
  By:   Martin Resource LLC,
 
      its sole member;

         
 
  By:   Martin Resource Management
 
      Corporation,
 
      its sole member;

             
 
  By:   /s/ Ruben S. Martin    
 
      Ruben S. Martin, III    
 
      President and Chief Executive Officer    

                  MARTIN RESOURCE MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Ruben S. Martin    
 
      Ruben S. Martin, III    
 
      President and Chief Executive Officer    

 